211 S.W.3d 643 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Ronald KIBBY, Defendant/Appellant.
No. ED 85817.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Ronald Kibby (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of attempted first-degree statutory sodomy, in violation of Section 564.011.[1] The trial court found Defendant to be a prior offender and sentenced Defendant to a term of five years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.